Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Michael Marcin (Reg. #48198) on March 19, 2021.
The application has been amended as follows: 

11.	(Currently Amended) One or more non-transitory storage media having instructions stored thereon that, when executed by a Network Manger (NM), result in: 
sending a Network Service (NS) update request to a Network Function Virtualization Orchestrator (NFVO) to initiate an NS update operation, wherein the NS update request comprises an attribute identifying an external connection point or an external link port for a PNF instance or a VNF instance, the one or more processors; 5Serial No.: 16/357,959 Attorney Docket No. 30134/39801 (P47788US1) 
receiving from the NFVO an operation result containing a lifecycle operation occurrence identifier; 
receiving from the NFVO an NS Lifecycle Change notification indicating a start of an NS update; and 
receiving from the NFVO [[ab]]an NS Lifecycle Change notification to indicating a result of the NS update.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention is allowed in light of the applicant’s amendments and arguments filed on 02/26/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168.  The examiner can normally be reached on Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






Jonathan Bui
/JONATHAN A BUI/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        March 10, 2021